BIGGS, Circuit Judge
(dissenting).
The conclusion of the majority puts far too heavy a burden upon the master of any vessel situated as was the “Bohemian Club” fog-bound upon the Delaware on the morning of December 20, 1939. She was compelled to drop anchor on the short Bulkhead Bar Range in a narrow channel. About two hours later, the fog lifted sufficiently for her master to see a buoy so close at hand that upon the turn of the tide the vessel might be reasonably expected to foul it. The master thereupon took up the tanker’s anchor, put her rudder hard to right and put the engines at slow speed ahead for about two minutes. A few minutes later the fog closed down again obscuring even the buoy. The master thereupon put the "Bohemian Club” at anchor again.
As a result of this maneuver the “Bohemian Club” was carried toward the west *1005and farther out into the channel. Here, a short time later she was struck by the “Laura Maersk”. This vessel was proceeding down the River at a rate of speed which was certainly excessive under the prevailing conditions of alternate fog and reasonably clear visibility. A heavy fog bank to the eastward side of the Deep-water Point Range was clearly visible to the “Laura Maersk”. When the “Bohemian Club” finally was sighted by the “Laura Maersk” in this very fog bank it was too late for the latter vessel to avoid the collision.
The master of the “Bohemian Club” in moving the tanker to avoid the buoy acted prudently. He took his vessel out of a position of positive danger while he could do so. He had a right to assume that any vessel moving up or down the channel was proceeding with prudence. The “Laura Maersk” was not so proceeding and the collision was caused by her imprudent conduct.
The opinion of the majority seems to me to require the master of the “Bohemian Club” to exercise prescience, or in lieu of prescience, to guess that a negligently operated vessel proceeding down the river would collide with the “Bohemian Club” if that vessel moved to escape the buoy. This seems to me to be an unreasonable rule. I must respectfully di'ssent.